United States Court of Appeals
                      For the First Circuit


No. 06-1366

                          SUNOTO SUNOTO,

                           Petitioner,

                                v.

                         ALBERTO GONZALES,
              Attorney General of the United States,

                           Respondent.



                             ERRATA


     The opinion of this court issued on September 27, 2007 is
amended as follows:

    Delete footnote 7 on page 10.